Title: To Benjamin Franklin from John Paul Jones, 21 September 1778
From: Jones, John Paul
To: Franklin, Benjamin


Honored and dear Sir
Brest Septr. 21st. 1778
This serves only to cover my letters to the Duke De Chartres and his Squire as mentioned in my last. Unless you entirely Approve of these letters I beg you to suppress them. If you Approve them I could wish it may be consistent and convenient for you to see, or Write a line to, the Duke about the time they are delivered, for there is such a Mystery in my situation that it is thought you have disapproved of my Conduct.

The Alert was missing but is Arrived, And I having seen the Fox would wish to Accept of that Ship attended by the Alert in the Meantime, Unless something better is immediatly Offered and Bestowed. I shall with this Command expect Unlimited Orders. I am with the truest Esteem and Respect Honored and dear Sir Your very Obliged Servant
Jno P Jones

N.B. I am convinced that if an application is not Immediatly Made for the Fox, that Ship will be given away.

 
Endorsed: Capt. Jones Brest Sept. 21. 78
